PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/383,221
Filing Date: 12 Apr 2019
Appellant(s): Blumenthal et al.



__________________
Christine McLinn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 August 2021 from which the appeal is taken is being maintained by the examiner.

The Wang/Cagler/Carmichael/Musser/Janson 103 rejection
Claims 1-6,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0389037) in view of Cagler et al.(2018/0056409), Carmichael et al.(9,089,978), Musser (8,316,549) and Janson (7,346,991).
Wang shows a cutter (figures 1,3-8) with most of the recited limitations including;
A bolt cutting head (12 and 22 are the head)
a first bolt cutting blade (12 – could be blade or clamp, see paragraph 0096, and this blade would be capable of cutting small diameter bolts); 
a second bolt cutting blade (22 – could be blade or clamp, see paragraph 0096, and this blade would be capable of cutting small diameter bolts); 
a hinge (3) that pivotally couples the first and second blades, the hinge comprising: 
a first link (1) defining a first aperture (314, see figure 4) centered around a first axis, the first aperture comprising a first set of recesses (at 102); and 
a second link (2) defining a second aperture (other 314) centered around a second axis; 
a first adjustable (110) handle pivotally coupled to the first link, the first adjustable handle defining a third aperture (321) centered around the first axis and comprising a third set of recesses (at 102); 
there are 12 teeth, so each tooth pitch covers 360/12=30 degrees.  Examiner notes that there are small gaps between teeth, but the gap is small, so the teeth are at least 20 degrees.  Drawings reveal the teeth to cover 25 degrees each); and 
a second adjustable handle (other 110) pivotally coupled to the second link at the second axis.
	Wang’s hinge is not a compound hinge.  Examiner notes that it is well known for this type of tool to employ a compound hinge to increase the force the tool can apply.  An example of this is Cagler, who shows a compound hinge (310,320,390, etc.) and can be used for cutters or pliers (paragraph 0015).  Examiner notes that Wang is also both cutters and pliers.  
	A second example is Carmichael, who teaches cutting blades with a compound hinge (figures 1,2) for “increased, variable mechanical advantage”  (line 23, column 2).
	A third example is Musser, who teaches cutting blades/pliers with a compound hinge (figures 1,3) that “provides a user of the tool with a mechanical advantage relative to traditional, non-compound leverage hand tools” (lines 34,35, column 1).
	A fourth example is Janson, who teaches cutting blades with a compound hinge (figures 3,4) which is “advantageous to have available yet another metal shear having even greater mechanical advantage for cutting material with one hand that could not be cut with either a simple or compound shear such as those shown in the prior art” (lines 8-11, column 2).
	It would have been obvious to one of ordinary skill to have modified Wang by making the hinge a compound hinge, as is well known and taught by Cagler, Carmichael, Musser and Janson, in order to increase the force on the tool end, so as to be able to better cut or grip the workpiece.
In regard to claim 2, Wang shows the recited biasing element (104).
With respect to claim 3, see figure 8.
As for claim 4, note Wang’s teeth have a slight curvature on their sides.
In regard to claims 5,6,8 and 9, the 25 degree teeth meet this limitation.

The Wang/Cagler/Carmichael/Musser/Janson/Roymech 103 rejection
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0389037) in view of Cagler et al.(2018/0056409), Carmichael et al.(9,089,978), Musser (8,316,549) and Janson (7,346,991) as set forth above, and further in view of https://roymech.org/Useful_Tables/Keyways/key_strength.html hereafter referred to as “Roymech”.
If it is argued that Wang does not show shoulders that cover 20 or 25 degrees circumferentially, and more particularly does not teach the 29-33 degree recited in claim 7, then the following applies.
Examiner notes that the art of spline tooth design is a well developed field.  Those of ordinary skill would be mechanical engineers with at least a 4 year B.S. a known results effective variable.   Spline keys with larger widths can transmit more torque.  Spline keys with smaller widths use less material and save costs and reduce tool weight.   If there is a desire for more torsional strength, it is obvious to make the teeth circumferentially thicker. Evidence of this can be found in the reference from Roymech, dated 2013 or earlier.
From the Roymech section titled “key capacity”, we can see the relationship between spline key width (b) and the expected torque (T) it can handle.   A person of ordinary skill in the art will select a key width that is appropriate for the expected loads.  
 It would have been obvious to one of ordinary skill to have made Wang’s teeth circumferentially larger, or smaller, depending on the shear strength needed, which in turn depends on the material being cut.  When cutting a material that has a larger diameter, or is made of a harder material such as certain steel alloys, one of ordinary skill would find it obvious to adjust the spline key width to a larger size.
Accordingly, a tooth having a circumferential width of between 29 and 33 degrees is considered to be obvious.  It is also obvious to have it be smaller, or larger width, depending on what material the designer thinks the tool will be cutting.
	While Examiner has addressed the size range of claim 7 here (29-33 degrees), this also makes obvious the broader size ranges of claim 1 (at least 20 degrees), claim 5 (20-40 degrees) and claim 6 (25-35 degrees), if they were not already obvious.	

Claims 1-9 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0389037) in view of Cagler et al.(2018/0056409), Carmichael et al.(9,089,978), Musser (8,316,549), Janson (7,346,991) and https://roymech.org/Useful_Tables/Keyways/key_strength.html  hereafter referred to as “Roymech” as set forth above, and further in view of https://lunyax.files.wordpress.com/2016/01/keys-and-splines.pdf, hereafter referred to as “Design of Keys”, dated 2016 or earlier.
In regard to claim 21, Wang’s outermost portion of the shoulders is not clearly rounded.  Examiner notes that it is well known for spline keys (shoulders) to be rounded.  For example, such is well known as seen in section 2.2.2(v) of “Design of keys”, which recommends a rounded key for reduced stress concentration.  It would have been obvious to one of ordinary skill to have further modified Wang by making his shoulders rounded, as taught by “Design of keys”, in order to reduce the stress concentration factors.
With respect to claim 22, note the maximum radius at 101 and 105 in figures 7 and 8, which extends beyond the maximum radius of the shoulders.
With respect to claim 23, Wang teaches the two sets of shoulders (1033,1035 in figure 6) but does not teach that there are exactly 4 shoulders in each set.  Examiner notes that it is well known to employ exactly 4 spline keys when designing a spline. For example, such is well known as seen in section 2.2.4 of “Design of keys”, which recommends 4 keys on a spline. It would have been obvious to one of ordinary skill to have further modified Wang by making him have exactly 4 shoulders (spline keys), as taught by “Design of keys”.  The appropriate size of each key can be calculated as per 
In regard to claim 24, the first distance and the second distance can be added together to arrive at a third distance.
With respect to claim 25, Wang has an inner surface (upper surface of disc 105 in figure 8) that extends radially outward beyond the shoulders as seen in figure 8.
Inasmuch as the shoulders have been modified, this still reads on the shoulders of claims 1-9, and so they are included in this rejection as well.

(2) Response to Argument
Argument II (A) 1 – summarized here; Wang’s drawings cannot be relied on to prove the shoulders are 20 degrees or more.
Examiner understands that the courts have ruled that drawings should not be considered as being drawn to scale unless specifically cited as being so.  However, in this case, Examiner is relying on more than the dimensions set forth in the drawings.  Examiner is relying on the fact that there are 12 shoulders, and that 360 degrees divided by 12 is 30 degrees, which is considerably more than the claimed 20 degrees or more.  Also take note that Wang refers to them as “widened teeth” (paragraph 0091) 
Applicant’s position that the small gaps between shoulders (best seen in figure 6) take up 10 or more degrees does not seem reasonable.  Even if it is concluded that there is the slightest of chances that Wang’s shoulders are not 20 degrees or more, take note that the later rejections employing Roymech and Design of Keys make it clear that the shoulder width and the number of shoulders are known results effective variables, which will be discusses in response to later arguments.
Argument II (A) 2 & 3 – Summarized here;  Wang is fine just the way he is, and there is no motivation to add a compound hinge.
It is true that Wang is fine just as he is, but that is never a valid argument against modifying.  The test for modifying is whether or not there is a motivation to do so.  In this case, the motivation is very clear-cut.  Take note of the explicit rationales for modifying set forth in Carmichael “increased, variable mechanical advantage”, Musser “provides a user of the tool with a mechanical advantage relative to traditional, non-compound leverage hand tools” and Janson “advantageous to have available yet another metal shear having even greater mechanical advantage for cutting material with one hand that could not be cut with either a simple or compound shear such as those shown in the prior art”.
Argument II (B) 2 – Applicant repeats the arguments against relying on the drawings, and Examiner’s response is the same as set forth for argument II(A)1 above, but with 25 degrees instead of 20 degrees.
Argument III – Summarized here;  Wang does not indicate a need for stronger teeth, therefor there is no motivation to make the teeth a different circumferential width.
Yes, again, Wang is fine the way he is, but that is never a valid argument against modifying.   In this case, the width of the shoulder (tooth/key/spline) is a known results effective variable.  As seen in Roymech, the association between tooth width and torsional strength is clear.
Examiner will start by noting that the field of manufacturing tools such as these is dominated by large, often multinational corporations.  These businesses hire mechanical engineers to design their tools.  Accordingly, one of ordinary skill in the art would be a mechanical engineers with at least a 4 year B.S. degree and several years of work experience.  The choosing of shoulder width is a textbook example of what one of ordinary skill would be expected to know.  The formulae needed to design proper shoulder widths are literally in the textbooks, as seen in Roymech.
It is well understood that cutters such as these may be called upon to cut anything from small wires up to bolts.  These wire and bolts can be anything from plastic to hardened steel alloys.  A person of ordinary skill designing a tool such as Wang would have a choice to make on shoulder width, based on how much torque was needed to cut what they want to cut.  For large, hardened steel bolts, the person of ordinary skill would choose wider shoulders, and for smaller bolts or wires, narrower shoulders might be chosen, to save on materials and reduce tool weight.  Everything in between is also obvious.
There need be no explicit statement in the art to modify a reference, since this is a known results effective variable that, in itself, is a motivation to one of ordinary skill 
Argument IV (A) - Applicant repeats the arguments from argument III above.  Examiner refers to his response above.
Argument IV (B) – Argument summarized here; Nothing in Wang indicates there is a stress problem in the teeth, and thus there is no motivation to make the teeth rounded for the purpose of reducing stress concentration.
Once again, Examiner notes that the motivation need not come from the base reference.  Similar to the above situations, the shape of the teeth (shoulder/key/spline), be it square, rectangular, diamond or rounded, is a known results effective variable.  As set forth in “Design of Keys”, Section 2.2.2(v), a rounded key produces less stress concentration.  Since this is a known results effective variable, it lends itself as a motivation.  The design needs or markets forces are to make a tool that is less likely to fail due to stress concentrations.  Again, this a classic textbook example of what one of ordinary skill would know, as it is literally in a textbook for this purpose.
Argument IV (C) - Argument summarized here; There is no motivation to change Wang’s 12 teeth to just 4 teeth.
As set forth in “Design or keys” section 2.2.4, it is explicitly mentioned that 4 is a “standardized” number of keys (teeth/shoulders/splines) to have. The number of keys is, again, a known results effective variable.  The more keys you have, the more torsional known results effective variable, it is, in itself, a motivation to modify.  The design needs or market forces are to have more torsional strength, or to save materials, tool weight and manufacturing complexity. One of ordinary skill would understand how to select the appropriate number of shoulders, and would also understand that this decision is made in conjunction with choosing the width of each shoulder.  Again, this choice would be predicated on what materials are being cut, such as soft wire or hard bolts.  Examiner stresses again that a wide range of choices would be obvious to a person of ordinary skill.  They may choose 4 shoulders and a large tooth width, or 8 shoulders and a medium tooth width or 16 shoulders and a small tooth width.  Amongst these many obvious choices is 4 teeth (as per claim 23), with each tooth having a width of 20 degrees or more (as per parent claim 1), as the math in Roymech shows that this will be an appropriate solution for a needed torque strength.  Again, this is textbook stuff, and is what should be expected from one of ordinary skill.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724       
                                                                                                                                                                                                 /DAVID C EASTWOOD/                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

New Prior Art
	Upon updating the search, Examiner found additional art that is pertinent to patentability.  Examiner concluded that adding this art to the rejection would not noticeably improve the rejection, so no modification of the rejection was made.  Nonetheless, Examiner is required to make this of record, and has done so on the attached for PTO-892.
	Panosian shows a bolt cutter with a compound hinge and handles that pivot for storage.
	Neumann shows a clamp with a compound hinge and an adjustment for handle position during use.
	Hsieh shows a cutter with an adjustment for handle position during use.
Bernardi shows a cutter with a compound hinge and also an adjustment (25) for handle position during use.
Moore shows a bolt cutter with a compound hinge and also an adjustment (I) for handle position during use.